Name: Commission Regulation (EC) NoÃ 2103/2004 of 9 December 2004 concerning the transmission of data on certain fisheries in the western waters and the Baltic Sea
 Type: Regulation
 Subject Matter: fisheries;  natural environment;  information and information processing;  economic geography
 Date Published: nan

 10.12.2004 EN Official Journal of the European Union L 365/12 COMMISSION REGULATION (EC) No 2103/2004 of 9 December 2004 concerning the transmission of data on certain fisheries in the western waters and the Baltic Sea THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 22(3) thereof, Whereas: (1) The maximum levels of annual fishing effort for certain fishing areas and fisheries are fixed by Council Regulation (EC) No 1415/2004 of 19 July 2004 (2), as provided for by Article 11(2) of Council Regulation (EC) No 1954/2003 of 4 November 2003 (3) on the management of the fishing effort relating to certain Community fishing areas and resources and modifying Regulation (EC) No 2847/93 and repealing Regulations (EC) No 685/95 and (EC) No 2027/95. (2) Commission Regulation (EC) No 2092/98 of 30 September 1998 (4) concerning the declaration of fishing effort relating to certain Community fishing areas and resources is no longer in line with Regulations (EC) No 1954/2003 and 1415/2004 as regards the western waters. It is therefore necessary to redefine the obligations relating to the fishing effort declarations for the western waters. (3) The existing obligations for the fishing effort declarations for the Baltic Sea, as laid down in Regulation (EC) No 2092/98, should remain in force. (4) By reason of the number and the importance of the amendments to be made and with regard to coherence between the new obligations for the western waters and the existing obligations for the Baltic Sea, Regulation (EC) No 2092/98 should be repealed. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: CHAPTER I WESTERN WATERS Article 1 Lists of vessels with special fishing permit 1. Member States shall transmit to the Commission, within 30 days from the date of entry into force of this Regulation, an updated version of the list of vessels referred to in Article 7 of Regulation (EC) No 1954/2003 using the reporting format set out in Annex I to this Regulation. 2. In accordance with Article 10(2) of Council Regulation (EC) 1954/2003 and Article 19(f) of Regulation (EC) 2847/1993 (5), amendments to the information contained in Annex I will be reported to the Commission on a daily basis by sending the complete updated Annex I at the time a special fishing permit as referred to in Article 8(3) of Regulation (EC) 1954/2003 is issued or withdrawn. Article 2 Fishing effort 1. Member States shall transmit to the Commission the aggregated data on fishing effort, exerted by the vessels referred to in Article 1 in the previous month, before the 15th of each month using the reporting format set out in Annex II to this Regulation. 2. For the first fishing effort declaration, the reference period for the aggregated data shall start on 1 January 2004. CHAPTER II THE BALTIC SEA Article 3 Lists of vessels with special fishing permit 1. Member States shall transmit to the Commission the list of vessels, referred to in Article 2 of Regulation (EC) No 779/97, using the reporting format set out in Annex III to this Regulation. 2. Amendments to the lists of vessels shall be reported to the Commission, using the same reporting format, at the latest four working days before the date of entry of vessels into the fishing area. Article 4 Fishing effort Member States shall transmit to the Commission the aggregated data on fishing effort, referred to in the second and third indent of Article 19(i) of Regulation (EEC) No 2847/93, in accordance with Annex IV to this Regulation. CHAPTER III GENERAL PROVISIONS Article 5 Transfer of data and access to data 1. Member States shall communicate the data referred in Articles 1 to 4 to the Commission through the Fisheries Data Exchange System (or any future data system decided by the Commission). 2. The Commission shall make the data regarding the updated lists of vessels available through the Fisheries Data Exchange System (or any future data system decided by the Commission). 3. For the list of vessels referred to in Article 1 and the fishing effort declarations referred to in Article 2, the Fisheries Data Exchange System shall be adapted by the Commission by 1 July 2005, at the latest. Until that date, the data referred to in Articles 1 and 2 shall be communicated by the Member States to the Commission in spreadsheet format by sending it to the appropriate mailbox address which shall be communicated to the Member States by the Commission. Article 6 Repeal 1. Regulation (EC) No 2092/98 is repealed. 2. References made to the repealed Regulation shall be construed as references to this Regulation. Article 7 Entry into force This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2004. For the Commission Joe BORG Member of the Commission (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 258, 5.8.2004, p. 1. (3) OJ L 289, 7.11.2003, p. 1. (4) OJ L 266, 1.10.1998, p. 47. (5) OJ L 261, 20.10.1993, p. 1. ANNEX I LIST OF VESSELS WITH SPECIAL FISHING PERMIT  WESTERN WATERS Reporting format Country Species CFR External marking ICES V-VI ICES VII ICES VIII ICES IX ICES X CECAF 34.1.1 CECAF 34.1.2 CECAF 34.2.0 Biologically sensitive area Regulation (EC) No 1954/2003 Article 6 (1) (2) (3) (4) (5) (5) (5) (5) (5) (5) (5) (5) (5) Data format Name of zone Maximum number of characters/digits Alignment (1) L(eft)/R(ight) Definition and comments (1) Country 3  Member State (Alpha-3 ISO code) in which vessel is registered for fishing under Council Regulation (EC) No 2371/2002. Always the reporting country. (2) Species 1  One of the target species covered by Regulation (EC) No 1954/2003 using one of the following codes: D : demersal species excluding those covered by Regulation (EC) No 2347/2002 S : scallops C : edible crab and spider crab (3) CFR 12  (Community Fleet Register Number). Unique identification number of a fishing vessel. Member State (Alpha-3 ISO code) followed by an identifying series (nine characters). Where a series has fewer than nine characters additional zeros must be inserted on the left-hand side. (4) External marking 14 L Under Regulation (EEC) No 1381/87. (5) Area 1  Indicate if the vessel has a special fishing permit for this area as defined by Article 8(3) of Regulation (EC) No 1954/2003. Y (Yes)/N (No) (1) Relevant information for transmission of data by fixed-length formatting. ANNEX II FISHING EFFORT  WESTERN WATERS Reporting format Country Species Area Year Month Declaration (a) Cumulative Declaration Yearly Allocation (b) (1) (2) (3) (4) (5) (6) (7) (8) (a) and (b): Data only to be transmitted until 1 July 2005 in the spreadsheet format mentioned under Article 5 of this Regulation. After 1 July 2005 these data will be provided by the Fisheries Data Exchange System. Data format Name of zone Maximum number of characters/digits Alignmen (1) L(eft)/R(ight) Definition and comments (1) Country 3  Member State (Alpha-3 ISO code) in which vessel is registered for fishing under Council Regulation (EC) No 2371/2002. Always the reporting country (2) Species 1  One of the target species covered by Regulation (EC) No 1954/2003 using one of the following codes: D : demersal species excluding those covered by Regulation (EEC) No 2347/2002 S : scallops C : edible crab and spider crab (3) Area 12 L One of the target areas covered by Regulation (EC) 1954/2003 using one of the following codes: ICES V-VI, ICES VII, ICES VIII, ICES IX, ICES X, CECAF 34.1.1, CECAF 34.1.2, CECAF 34.2.0, and BSA (for biologically sensitive area as defined by Article 6 of Regulation (EC) No 1954/2003) (4) Year 4  The year of the month (5) for which the declaration is done (5) Month 2  Month for which the fishing effort declaration is done (expressed by two digits between 1 and 12) (6) Declaration 13 R Fishing effort declaration, in accordance with Article 3 and Annex I, footnote 1, of Regulation (EC) No 1415/2004, for the month mentioned under (5) (7) Cumulative Declaration 13 R Cumulative amount of fishing effort, in accordance with Article 3 and Annex I footnote (1) of Regulation (EC) No 1415/2004, deployed during the year mentioned under (4) from the first of January until the end of the month mentioned under (5) (8) Yearly allocation 13 R Maximum level of annual fishing effort for the species under (2) and the area under (3) as defined in the Annexes I and II to Regulation (EC) No 1415/2004 (1) Relevant information for transmission of data by fixed-length formatting. ANNEX III LIST OF VESSELS BY FISHERY  BALTIC SEA Definition of the data to be communicated and description of a record Name of the zone Width Alignment Definition and remarks Updating indicator 3  Code identifying type of declaration (see Table 1) Declaring entity 3  Member State (Alpha-3 ISO code) making the declaration Fishery 5 L Code of fishery (see Table 2) made up of three components:  type of gear (see Table 3)  two characters  type of target species (see Table 4)  one character  code of ICES area, two characters:  subdivisions 22 to 32 = area No 5  subdivisions 30 and 31 = area No 51 CFR (Internal number) 12 L (Community Fleet Register Number). Unique identification number of a fishing vessel. Member State (Alpha-3 ISO code) followed by an identifying series (nine characters). Where a series has fewer than nine characters additional zeros must be inserted on the left hand side Name of vessel 40 L Date of event 8  Date (YYYYMMDD) when event occurred Table 1 Codes for updating indicator Addition of vessel to list ADD Deletion of vessel from list SUP Cancellation of incorrect declaration CAN Table 2 Codes for fisheries in the Baltic sea  Regulation (EC) No 779/97 Gear Target species Effort areas Code Towed gear Demersal species Subdivisions 22 to 32 TGD5 Static gear and driftnets Demersal species Subdivisions 22 to 32 DGD5 All gears Pelagic species (herring, sprat) Subdivisions 22 to 32 AGH5 of which Subdivisions 30 and 31 AGH51 All gears Salmon, sea trout and freshwater fish Subdivisions 22 to 32 AGS5 Table 3 Codes for groups of fishing gear by fishery Type of gear Code Towed gear TG Static gear and driftnets DG All gears AG Table 4 Codes for target species or groups of target species Species Code Demersal species D Pelagic species P Pelagic species (herring and sprat) H Salmon, sea trout and fresh water fish S ANNEX IV FISHING EFFORT  BALTIC SEA Definition of the data to be communicated and description of a record Aggregated declarations by fishery Name of the zone Width Alignment Definition and remarks Updating indicator 3  Code identifying type of declaration (see Table 1). Declaring entity 3  Member State (Alpha-3 ISO code) making the declaration. Fishery 5 L Code of fishery (see Table 2) in which activity has taken place. Year of observation 4  Year (YYYY) during which the vessel is observed. First month 2  First month (MM) of observation period. Last month 2  Last month (MM) of observation period. Effort/power 14 R Number of kW (as a whole number) multiplied by the number of days present in the area (as a whole number) to express fishing effort during the observation period (1) Filler 14  Table 1 Codes for the updating indicator Declaration by fishery FIS Deletion of declaration by fishery DFI Table 2 Codes for fisheries in the Baltic sea  Council Regulation (EC) No 779/97 Gear Target species Effort areas Code Towed gear Demersal species Subdivisions 22 to 32 TGD5 Static gear and driftnets Demersal species Subdivisions 22 to 32 DGD5 All gears Pelagic species (herring, sprat) Subdivisions 22 to 32 AGH5 of which Subdivisions 30 and 31 AGH51 All gears Salmon, sea trout and freshwater fish Subdivisions 22 to 32 AGS5 (1) Calculated as Ã £(i=1,n)aiPi where n is the number of vessels in the area, ai is the number of days spent at sea by the vessel in the area during the observation period and Pi is the average power of the vessel in the area during the period of observation.